United States Department of Labor
Employees’ Compensation Appeals Board
_______________________________________
G.P., Appellant
and
U.S. POST SERVICE, POST OFFICE,
Haywood, CA, Employer
_______________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1045
Issued: September 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 28, 2004 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated August 16 and December 3, 2007 finding that
she had not established disability for work. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing disability on or
after May 21, 2007 causally related to her March 28, 2005 employment injury.
FACTUAL HISTORY
On March 28, 2005 appellant, then a 47-year-old mail carrier, filed a traumatic injury
claim alleging that she sustained back pain due to sorting and unstrapping mail in the
performance of duty. She returned to modified work on April 20, 2005. The Office accepted her
claim for sprain/strain of the lumbar region on May 11, 2005.

Appellant filed a claim for compensation on May 20, 2007 requesting leave-without-pay
compensation from May 21 to June 2, 2007. She submitted a series of notes from her attending
physician, Dr. Alan Hsu. On May 21, 25 and 30, 2007 Dr. Hsu stated that appellant had
experienced a “flare-up” in her low back pain and that she needed to be off work to enable her to
recover. He indicated that appellant could return to her light-duty position on June 3, 2007. Dr
Hsu completed narrative reports on June 1, 2007 stating that appellant was experiencing a period
of increased pain due to her work-related back injury which had started to resolve. He opined
that due to a magnetic resonance imaging (MRI) scan on May 29, 2007 her right side low back
pain had increased. Appellant also reported significant left side low back pain which she
attributed to an attempt to lessen the pain on her right side. Dr. Hsu noted that appellant walked
with a cane due to a left leg limp and that the May 29, 2007 MRI scan revealed a new disc
herniation at L2-3. He diagnosed low back pain with radiculopathy on the right. Dr. Hsu
provided a treatment plan of extending appellant’s total disability from work through June 2,
2007 “to facilitate recovery” and return to normal light-duty work on June 3, 2007.
In a letter dated June 14, 2007, the Office requested additional factual and medical
evidence from appellant in support of her claimed period of disability. It allowed 30 days for a
response. Appellant submitted a report dated July 16, 2007 from Dr. Hsu noting history of an
employment injury on March 28, 2005 and resulting pain in the right side of her low back.
Dr. Hsu reported that appellant’s most recent MRI scan revealed a new disc herniation at L2-3
and diagnosed bilateral lumbar pain. He completed an attending physician’s report on June 21,
2007 and diagnosed “low back pain with radiculopathy flare-ups.” Dr. Hsu noted appellant’s
employment injury and indicated with a checkmark “yes” that appellant’s condition was caused
or aggravated by an employment activity. He provided work restrictions. On July 26, 2007
Dr. Hsu stated that he treated appellant from May 21 through June 2, 2007 due to a “flare-up of
he low back pain.” He stated that appellant experienced significant back pain during his period
as demonstrated by her slow gait with a limp. Dr. Hsu stated that when appellant’s symptoms
improved he released her to return to her normal limited-duty activities. On August 2, 2007
appellant received an injection which significantly reduced her symptoms of low back pain and
eliminated radiation of pain down her left leg.
By decision dated August 16, 2007, the Office denied appellant’s claim for compensation
finding that the medical evidence was not sufficient to establish that she was totally disabled
from May 21 to June 2, 2007.
Appellant requested reconsideration on September 11, 2007. In an August 23, 2007
report, Dr. Hsu listed the objective findings supporting his conclusion that appellant was totally
disabled from May 21 through June 2, 2007. He stated, “Although pain was the predominant
feature of this flare-up, which is subjective, there have also been objective findings that support
that she had a flare-up in low back pain. For example, on February 21, 2007 the patient had
tenderness to palpation on the right and left sacral area (whereas before she only had tenderness
at the right sacral area on April 25, 2007), that her range-of-motion had decreased to flexion of
only 20 degrees (it was 50 degrees on April 25, 2007) and extension of 5 degrees (it was 10
degrees on April 25, 2007).”
The Office referred appellant for a second opinion evaluation on August 22, 2007. In a
report dated September 13, 2007, Dr. Juon-Kin Fong, a Board-certified orthopedic surgeon,

2

noted appellant’s history of injury and described her “slight antalgic limp of the right leg.” He
diagnosed lumbalgia with right leg radiculitis spondylosis and obesity. Dr. Fong found that
appellant had back pain which was sufficient to interfere with her work, but no obvious cause on
diagnostic examination. He recommended further testing.
By decision dated December 3, 2007, the Office reviewed appellant’s claim on the merits
and denied modification of the August 16, 2007 decision finding that the medical evidence was
not sufficient to support appellant’s claim for total disability beginning May 21, 2007.
LEGAL PRECEDENT
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.1
For each period of disability claimed, a claimant has the burden of proving by a
preponderance of the reliable, probative and substantial evidence that she is disabled for work as
a result of her employment injury. Whether a particular injury caused an employee to be
disabled for employment and the duration of that disability are medical issues which must be
provide by preponderance of the reliable probative and substantial medical evidence.2
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work. The Board has stated that, when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
that he or she hurts too much to work, without objective signs of disability being shown, the
physician has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.3
ANALYSIS
Dr. Hsu, a physician Board-certified in preventive medicine, generally supported
appellant’s claim for total disability for the period May 21 through June 2, 2007. He noted
appellant’s history of employment injury and diagnosed “flare-up” of low back pain. Dr. Hsu
found that appellant was unable to work, noting that she had a limp as well as decreased range of
motion and increased tenderness of the lumbosacral area. However, he did not provide a clear
1

20 C.F.R. § 10.5(x).

2

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

3

Id.

3

opinion explaining how appellant’s disability for work was due to her accepted employment
injury. Dr. Hsu stated that appellant’s most recent MRI scan demonstrated a new herniated disc
at L2-3. He further noted that she described increasing pain on the left side of her back as a
consequence from protecting her injured right side. Dr. Hsu did not clearly explain how either of
these new back conditions caused or contributed to appellant’s total disability for the period in
question. He also opined with a checkmark “yes” that appellant’s condition was due to her
accepted employment injury. The Board has held that an opinion on causal relationship which
consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s condition was related to the history given is of little probative value. Without any
explanation or rationale for the conclusion reached, such a report is insufficient to establish
causal relationship.4 Dr. Hsu has not offered adequate explanation for his conclusion that
appellant’s alleged period of total disability was due to her accepted employment injury. This
medical reasoning is especially necessary given the diagnosis of additional back conditions
which have not been accepted by the Office as employment related. The record before the Board
does not contain a definite opinion with supportive medical reasoning regarding the cause of
appellant’s total disability beginning May 21, 2007. Appellant has failed to meet her burden of
proof and the Office properly denied her claim.
CONCLUSION
The Board finds that the medical evidence is not sufficient to establish that appellant was
totally disabled from May 21 to June 2, 2007 due to her accepted employment-related back
condition and that the Office properly denied her claim.

4

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

4

ORDER
IT IS HEREBY ORDERED THAT the December 3 and August 16, 2007 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: September 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

